DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2021 has been entered.

Response to Amendment
The amendment filed on 04/27/2021 (hereinafter “amendment”) has been accepted and entered. Claims 1, 3-4, 18 and 21-26 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 21-24 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “a pair of outer layers secured together, the outer layers including a continuous back sheet and a continuous front sheet”, this is unclear. Does this mean that each of the pair of outer layers is formed from both a back sheet and a front sheet, and thus the product has 4 sheets? Or does this mean that together the back sheet and the front sheet form a pair of layers and thus the package has 2 sheets?
Claim 18 recites “interior sheet that cooperates with the continuous back sheet and the continuous front sheet to form a plurality of air pockets therebetween, with the air pockets on a first side of the interior sheet adjacent the continuous back sheet and the air pockets on the second side of the interior sheet adjacent the continuous front sheet”, this is unclear. Does this mean that each of the pair of outer layers with both a front and back sheet have an interior sheet between them, thus having a back sheet to interior sheet to front sheet and another back sheet to interior sheet to front sheet? Or does this mean that there is a back sheet to interior sheet to front sheet only? 
Claim 18 additionally recites limitation directed to the pair of layers, and as it is unclear what is meant by a pair a layers, it is not possible for the examiner to clearly understand the metes and bounds of this claim.
Claims not specifically mentioned in this rejection are included due to their dependencies.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-4 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goodrich WO96/24540 in view of Wetsch US 2009/0075800 AI and evidenced by Jaegers et al. US 5,540,972, herein after referred to as Goodrich, Wetsch and Jaegers respectively.
Regarding claim 1 Goodrich discloses an insulating dunnage product (152 multi-layer combination, Fig. 4), comprising:
 at least two discontinuous sections connected together (Figs. 4 and 5, three sections shown near each 152, 154 and 156) each section including at least one non-planar interior layer of a paper sheet (118 and 120 slit paper, Fig. 3) permanently deformed to form a plurality of air pockets, the deformed sheet having peripheral edges and top and bottom sides; 
and at least one outer layer of paper sheet material (104 and 108 exterior paper, Fig. 3 page 8, line 15 and 17) surrounding the at least one interior layer and peripherally sealed to capture the at least one interior layer there between on all four sides and over the top and bottom sides of the at least one interior layer (page 9, line 1), the outer layer having one or more fold lines that separate the discontinuous sections and the non-planar the interior layer (fold lines seen between each section) contained in each of the discontinuous sections;
 wherein the at least one interior layer (118 and 120) has major portions that are free to shift relative to adjacent portions of the at least one outer layer (104 and 108) and relative to the fold lines (the interior layers that are between the fold lines can flex and compress and are made to do so for padding purposes and thus are free to shift relative to the adjacent portions of the outer layer and the fold lines). 
Goodrich lacks wherein the interior layer has a randomly undulating shape with randomly positioned lines of crumpling.
Wetsch teaches a paper layer of having a randomly undulating shape with randomly positioned lines of crumpling (Figs. 4-6).

Regarding claim 3 Goodrich as modified discloses the insulating dunnage product of claim 1 and further discloses where the at least one outer layer includes an upper outer layer (104, Fig. 3) and a lower outer layer (108, Fig. 3) with peripheral portions sealed to bound the at least one interior layer (page 9, line 1).
Regarding claim 4 Goodrich as modified discloses the insulating dunnage product of claim 1 and further discloses where the at least one outer layer (108) is formed by a single sheet that wraps around one side of the interior layer (120) and is sealed on the periphery of the other three sides of the interior layer (the outer layer 108 wraps around one side of the interior layer 120 and then the outer layer is folded over in Fig. 4 and is sealed along the edges 158 and 160 in Fig. 5 and sealing along the third edge with the closure flap 154, page 9, lines 1-4).
Regarding claim 25 Goodrich as modified discloses the insulating dunnage product of claim 1 and further discloses wherein the insulating dunnage product includes three sections (shown as 152, 156 and 154 in Fig. 4) connected together along fold lines (Figs. 4 and 5) to facilitate insulating a rectangular container (rectangular container can be placed between 152 and 156 and when 154 is closed it will be insulated from the outside environment).

Response to Arguments
on 04/27/2021 have been fully considered but they are not persuasive. Applicant argues that honeycomb dunnage and crumpled dunnage are not art-recognized equivalents. Examiner disagrees, as stated in Jaegers many different options can be used for lightweight yet strong material to protectively cushion an article during transport examples bubble packaging, popcorn, wood shavings, crumpled paper, or honeycomb. Thus any of previously listed materials would be suitable for use in a dunnage package and are functional equivalents. They are equivalents because they provide cushioning. The selection of any of these choices is a design choice. Applicant argues that modifying the interior layer of Goodrich would destroy its intended purpose, the intended purpose is to be packing with a protective inner layer, which Goodrich still is with either a honeycomb interior layer or an interior layer of crumpled paper.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/L KMET/Examiner, Art Unit 3735     

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735